Order filed September 16, 2021




                                       In The


        Eleventh Court of Appeals
                                     __________

                                 No. 11-21-00211-CV
                                     __________

  IN RE RIUS RENTALS, LLC AND FRANKLIN POHLMANN,
                        Relators


                         Original Mandamus Proceeding

                                     ORDER
      In conjunction with an original mandamus proceeding, Relators, Rius Rentals,
LLC and Franklin Pohlmann, have filed in this court an opposed emergency motion
to stay the trial court proceedings. This matter stems from Cause No. D-19-11-1455-
CV in the 358th District Court of Ector County, Texas—a dispute arising from an
automobile accident on June 29, 2018.        The petition for writ of mandamus
specifically relates to two May 11, 2021 orders in which the Honorable John Shrode
denied Relators’ motions to compel Real Party in Interest, Jaydon Darnes, to sign
authorizations that allowed Relators to obtain driver’s license and driver’s training
records, to produce cell phone records from the date of the accident, and to sign an
authorization that allowed Relators to obtain the cell phone records. We have
requested that Real Party in Interest file a response to the petition for writ of
mandamus.
      In the opposed motion for emergency relief, Relators request that we stay the
underlying trial court proceedings pending this court’s determination of the merits
of the petition for writ of mandamus. We grant the opposed motion for emergency
relief and hereby stay all proceedings in the trial court pending further order of this
court or final disposition of this mandamus proceeding. See TEX. R. APP. P.
52.10(b).


                                                     PER CURIAM




Date: September 16, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2